 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 1 of 19 Page ID
                                  #:1313



 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.corn
2    MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           MEMORANDUM OF POINTS AND
                                           AUTHORITIES IN SUPPORT OF
15                          Plaintiff,     DEFENDANTS' SECOND MOTION
                                           TO ENFORCE THE BINDING
16        vs.                              SETTLEMENT TERMS SHEET, FOR
                                           A MONEY JUDGMENT, AND FOR
17                                         AN AWARD OF ATTORNEYS' FEES
     DESCENDENT STUDIOS INC., a
18   Texas corporation, and ERIC           [REDACTED VERSION OF
     PETERSON, an individual,              DOCUMENT FILED UNDER SEAL
19                                         PURSUANT TO ORDER OF THE
                        Defendants.        COURT DATED APRIL 20, 2021]
20
     DESCENDENT STUDIOS INC., a
21                                         Date:      August 23, 2021
     Texas corporation,
                                           Time:      8:30 a.m.
22                                         Courtroom: 9D
                      Counterclaimant,
23
          vs.
24
     LITTLE ORBIT LLC, a California        Judge: Hon. David O. Carter
25
     Limited Liability Company,            Complaint Filed:   1/16/2020
26
27                    Counterdefendant.

28
  Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 2 of 19 Page ID
                                   #:1314



 1                           TABLE OF AUTHORITIES
                                                                             Page
      1.    FACTS                                                                 1
 4    II.   ARGUMENT                                                              4

      III. LITTLE ORBIT IS NOT ENTITLED TO ANY EXTENSIONS OF TIME
 6         NOR TO ATTORNEYS' FEES                                 10

      IV. STATUS OF NEGOTIATIONS                                                 12
 K
      V.    CONCLUSION                                                           13
 9
10
11
12
113
14
15
16
17
18
19
20
21
22
23
24


26
27
28
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 3 of 19 Page ID
                                  #:1315



 1                             TABLE OF AUTHORITIES
2                                                                        Page(s)
 3
     Federal Cases
 4
     Coker Equipment Co., v. Witting,
 5    366 Fed. Appx. 727 (9th Cir. 2010)                                    13
 6
     Ekland Marketing Company of California, Inc. v. Lopez,
 7     2007 U.S. Dist. LEXIS 48391 (E.D. Cal. June 5, 2007)                     8
 8   Price v. U.S. Monolithics, LLC,
 9     2005 U.S. Dist. LEXIS 53065 (S.D. Cal. 2005)                         13
10   Vectren Communications Services v. City of Alameda,
11    2009 U.S. Dist. LEXIS 72811 (N.D. Cal. August 18, 2009)                   8

12   California Cases
13   Berman v. Bromborg,
14     56 Cal. App. 4th 936 (2d. Dist. Ct. App. 1997)                           5

15   Branley v. Crosby Research Foundation, Inc.,
       73 Cal. App. 2d 103 (1st Div. Ct. App. 1946)                             8
16
17   Donovan v. RRL Corp.,
      26 Cal. 4th 261 (Cal. Sup. Ct. 2001)                                      6
18
     Rodriguez v. Oto,
19    212 Cal. App. 4th 1020 667, 672 (2013)                                    5
20
     Vaillette v. Fireman's Fraud Ins. Co.,
21    18 Cal. App. 4th 680 (4th Dist. Ct. App. 1993)                            5
22
     Wolf v. Walt Disney Pictures & Television,
23    162 Cal. App. 4th 1107 (2nd Dist. Ct. App. 2008)                          8
24   California Statutes
25
     Cal. Civ. Code § 1636                                                      5
26
     Cal. Civ. Code § 1638                                                      5
27
     Cal. Civ. Code § 1655                                                      8
28
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 4 of 19 Page ID
                                  #:1316



 1   Cal. Civ. Code § 1656                                                      8
 2   Cal. Comm. Code § 2306(2)                                                  9
 3
     Other Authorities
 4
     Lol   dl   r.u.tv '7 - '3J
 5
 6
     Brian A. Garner, Black's Law Dictionary (11th Ed. 2019)               5, 7

 7   Restatement (Second) of Contracts § 153                                    6
 8   Restatement (Second) of Contracts § 251                                13
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -iv-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 5 of 19 Page ID
                                  #:1317



 1   I.   FACTS
2          1.    This second motion to enforce the BSTS is necessary due to Little
 3   Orbit's breach of the BSTS, most recently by failing to make the settlement
 4   payment which was due (once again) on June 23, 2021, and also by failing to
 5   provide adequate assurance of due performance upon demand.
 6         2.    Little Orbit admits that it now has all of the game assets purportedly
 7   necessary to complete the game, but it still has failed to make the first settlement
 8   payment.
 9         3.    The BSTS was signed on November 17, 2020, almost eight months ago.
10   It required three payments from Little Orbit ("LO") to Descendent, two of which
11   were due within 120 days of signing the original BSTS or first written
12   memorialization. Neither of these first two payments has been made, and Little
13   Orbit has plainly stated that it has no intention of making any of the agreed upon
14   monetary settlement payments. (Ex. A to Peterson Declaration). (Peterson
15   Declaration ¶ 3).
16         4.    Because Little Orbit has failed for the past seven months to make any of
17   the agreed upon settlement payments, and again skipped the June 23, 2021 payment
18   date as extended by the court, Descendent is gravely concerned that Little Orbit
19   lacks the funds to pay Descendent, is stalling for time, and lacks the intent and
20   ability to make the settlement payments.' This is especially concerning given the
21   projected $1 million or more in costs and expenses that will be needed for Little
22   Orbit to adequately complete and market the game. The Defendants' concern is
23   heightened by the fact that an Experian Credit Report shows that Little Orbit has a
24   "high risk" business credit score, and keeps less than               in the bank. (Ex.
25   B to Peterson Declaration). (Peterson Declaration ¶ 5)
26
27    The email attached as Exhibit A to the Peterson Declaration, like the most recent
     declaration from Little Orbit's Matthew Scott, also strongly indicates that Little
28   Orbit plans to skip all three agreed-upon settlement payments and to try to covertly
     impose its own misguided and erroneous definition of "Revenues."
                                              -1-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 6 of 19 Page ID
                                  #:1318



 1         5.     Descendent requests the Court to order Little Orbit to pay (at least) the
 2   first settlement payment plus $7,500.00 in attorneys' fees to the Defendants. In
 3   addition, pursuant to Section 4 of the BSTS, Little Orbit should be ordered to pay
 4   Descendent, percent of the first                  in revenue or gross income received
 5   after Little Orbit defaulted on its payment obligation on June 23, 2021 (originally on
 6   December 17, 2020).
 7         6.     The ■      split provided for in Section 4 of the BSTS is not, however,
 8   Descendent's sole remedy for Little Orbit's complete failure to make all three
 9   payments required under the Binding Terms Sheet, at Sections 1 through 3.
10         7.     Section 4 of the BSTS simply provides as follows:
11              4. If any payment made on time, LO pays Descendent II
                percent of the first in revenues after default.
12
     (Docket No. 48-1) (emphasis supplied).
13
14         8.     This was expressly stated as a remedy for any one "payment" (singular)
15   that was not made "on time." It was never stated nor agreed to be Descendent's
16   sole or exclusive remedy for any one or more payments (plural) that are not made at
17   all, and especially not for all three payments not being made at all. Little Orbit has
18   tried to stretch the language of Section 4 beyond its clear logical and plain
19   grammatical meaning, because Little Orbit lacks the intention and also apparently
20   the funds necessary to make the required settlement payments. However, it is clear
21   that Section 4 was intended to address only the timing of payments, and not to
22   establish an exclusive remedy for Little Orbit failing to make one or more payments
23   ever or at all. (Peterson Declaration ¶ 6).
24        9.      It should be noted that, if the game sells well, then the early ■       split
25   of               provides Descendent with no additional funds at all. Rather, it only
26   improves cash flow and helps Descendent get part of the back-end ■               revenue
27   split paid sooner. This potential "early"           split is exactly the same as
28   Descendent's         back-end split on                  from the later revenue tranches.

                                                 -2-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 7 of 19 Page ID
                                  #:1319



 1   Descendent did not intend to and would not have bargained away a minor advance
2    in cash flow as the only and exclusive remedy for Little Orbit skipping, keeping and
 3   pocketing                in settlement payments. This is especially true given that
 4   Little Orbit filed its frivolous claims in the original litigation after Little Orbit: (A)
 5   ran out of money, (B) shorted its payment due to Descendent, (C) apologized for
 6   shorting the payment, (D) admitted that Little Orbit had run out of money, and then
 7   (E) sued the Defendants shortly after they formally notified Little Orbit of its
 8   payment default. (Peterson Declaration: Exs. C and D). (Peterson Declaration ¶ 7).
 9        10.     Matt Scott's reply declaration contains many clear falsehoods. The most
10   obvious and material of these, which Judge Early will hopefully recognize and
11   remember, is that Little Orbit purportedly bargained for the right to skip all three
12   settlement payments in exchange for only the ■          splits on the first           in
13   revenues. That was never discussed nor agreed upon. The ■              split on the first
14   =           in revenues was never discussed or deemed to be Defendants' only or
15   exclusive remedy for payment breaches as to all three payments, and Section 4 of
16   the BSTS makes this a remedy only for any single "payment" not being made "on
17   time." It does not address, and was never discussed as applying to, the situation
18   where all three payments are not made at all. While the parties discussed that Little
19   Orbit may have trouble making the first settlement payments on time, they never
20   discussed or agreed that Little Orbit could skip all three payments nor that the ■
21   revenue split would be the Defendants' only or exclusive remedy. (Peterson
22   Declaration ¶ 9).
23         11.    The fact that Matt Scott would swear to this demonstrably false
24   statement (Scott Declaration ¶ 10) shows the fraudulent intent of Little Orbit in that
25   it obviously lacked the intent to make the three settlement payments required by the
26   BSTS.
27         12.    Because Little Orbit has missed the first three payment due dates, and
28   given its prior history of defaulting on debts to Descendent, the Defendants have

                                                 -3-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 8 of 19 Page ID
                                  #:1320



 1   demanded adequate assurance of due performance of Little Orbit's financial and
2    development obligations under the BSTS. (Peterson Declaration Ex. E). (Peterson
 3   Declaration ¶ 10).
 4         13.   Specifically, the Defendants are concerned that Little Orbit lacks and
 5   has always lacked the funds necessary to make the settlement payments and
 6   complete development of the game. That concern is based in part on an Experian
 7   Credit report, which puts Little Orbit into the "high risk" category and further
 8   indicates that Little Orbit keeps less than $         in its bank account, which is far
 9   less than the $1 million or more necessary to complete the game and pay the
10   Defendants. (Ex. B: Peterson Declaration). (Peterson Declaration ¶ 11).
11         14.   Therefore, the Defendants have demanded, but have not received, the
12   Little Orbit bank statements and its financial accounting software and reports from
13   November 1, 2020 through the present, plus disclosures as to the status of Little
14   Orbit's fund raising efforts and development efforts. By not providing the requested
15   financial data, development status disclosure, and financing status disclosure as
16   adequate assurance, Little Orbit has committed yet another material breach of the
17   BSTS. (Peterson Declaration ¶ 12).
18   IT,   ARGUMENT
19         As the Court previously noted, the "revenues" of which Descendent is entitled
20   to, percent of means "income from any and all sources; gross receipts."
21           I think revenue - the meaning of it is clear. It's not
             ambiguous      It appears to me that the--- there has been an effort
22           made by Plaintiff to create an ambiguity where there was none....
23   (Peterson Declaration Ex. F at pp. 10-11).
24         These issues are objectively determined based on the parties' "objective
25   manifestations" of assent and intent made at the time of contracting. This rule exists
26   primarily to prevent and foreclose the type of backsliding and re-negotiating which
27   Little Orbit is improperly attempting in this case.
28

                                               -4-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 9 of 19 Page ID
                                  #:1321



 1        California recognizes the objective theory of contracts. It is the objective
          intent, as evidenced by the words of the contract, rather than the
2         subjective intent of one of the parties, that controls interpretation.
 3                                               •   •   •




         Thus, evidence of undisclosed subjective intent of the parties is
 4       irrelevant to determining the meaning of contractual language. Rather, it
         is the outward manifestation or expression of assent which is controlling.
 5       With respect to the interpretation of a written settlement agreement, one
         court has stated that the true, subjective but unexpressed intent of a party
 6
         is immaterial and irrelevant.
 7   Berman v. Bromborg, 56 Cal. App. 4th 936, 948, 65 Cal. Rptr. 2d. 777, 783 (2d.
 8   Dist. Ct. App. 1997), citing and quoting, (among others) Vaillette v. Fireman's
 9   Fraud Ins. Co., 18 Cal. App. 4th 680, 686, 690, 22 Cal Rptr. 807, 810 (4th Dist. Ct.
10   App. 1993).
11        "A signature on a written contract is an objective manifestation of assent."
12   Rodriguez v. Oto, 212 Cal. App. 4th 1020, 1027, 151 Cal Rptr. 3rd 667, 672 (2013).
13   "If the terms are unambiguous there is ordinarily no occasion for additional
14   evidence of the parties' intent." Id. Their "actual intent," for purposes of contract
15   law, "is that to which they manifested assent by executing the agreement." Id.
16        Thus, a party's secret, unexpected subjective interpretation of words is
17   irrelevant in interpreting a contract:
18                     the urnrric of thp tinrnmpnt nl*F. to hp givp-n their plan rnpaning
          and understood in their common sense; the parties' expressed objective
19
          intent, not their unexpressed subjective intent, governs.
20
          The true, subjective, but unexpressed intent of a party is immaterial and
21        irrelevant.
22   Vaillette, 18 Cal. App. 4th at 686, 690, 22 Cal Rptr. at 810 (4th Dist. Ct. App.
23   1993); Cal. Civ. Code §§ 1636, 1638. Here, the plain meaning and dictionary
24   definition of "revenue" is "income from any and all sources, gross receipts."'
25
26
27
     2 According to Black's Law Dictionary, the very first definition of "Revenue" is
28   "income from any and all sources; gross income or gross receipts." B.A. Garner,
     Black's Law Dictionary, p. 1577 (11th Ed. 2019).
                                            -5-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 10 of 19 Page ID
                                  #:1322



 1        In addition, there is no reason that paying Defendants a percentage of revenues
 2   or gross income would be unconscionable, as the BSTS was carefully negotiated by
 3   skilled counsel at arm's length, Defendants own the relevant intellectual property to
 4   the game, and royalties are typically based on revenues and not on margins or
 5   profits, which are subjective and easy to manipulate. (Peterson Declaration1113).
 6         Furthermore, Defendants' evidence would have clearly shown that Little
 7   Orbit's payment defaults and many unnecessary changes and failures to perform3
 8   were responsible for the cost overruns and delays based on which Little Orbit
 9   wrongfully terminated the Original Contracts in February of 2019. (See Exs C & D).
10   (Peterson Declaration1114). Furthermore, the very same definition of "revenues"
11   will apply to Descendent if - as now seems likely eight months into Little Orbit's
12   one-year deadline - the development rights revert back to Descendent in four
13   months pursuant to Section 13 of the BSTS. Therefore, there is no basis for setting
14   aside the BSTS based on Little Orbit's unilateral mistake nor as being
15   unconscionable. See Donovan v. RRL Corp., 26 Cal. 4th 261, 280-282 (Cal. Sup.
16   Ct. 2001); Restatement (Second) of Contracts § 153.
17        Little Orbit's claim that it construed "revenue" not by its common dictionary
18   definition but rather to he the same thing as "Net Sales" under the Development
19   Agreement is untrue, illogical and objectively baseless. First, the Development
20   Agreement never defined or used the terms revenues or profits, but rather the very
21   distinct and different term "Net Sales."
22        Second, Little Orbit breached and then terminated the Development
23   Agreement and the subsequent terms sheet addendum (the "Original Contracts")
24   long ago in February of 2019, which is what caused this litigation, just after
25
26   3Like failing to complete the application program interface "API" that Little Orbit
     demanded and promised to complete itself but then failed to complete. Because
27   Little Orbit never completed the API, breached its payment obligations to
     Descendent, and wrongfully terminated the Original Contracts, Descendent never
28   had any obligation to convey the trademark license because the game was never
     completed or released. (Peterson Declaration ¶ 14 footnote 2).
                                              -6-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 11 of 19 Page ID
                                  #:1323



 1   Descendent notified Little Orbit of its payment default because Little Orbit
 2   admittedly ran out of money and could not pay Descendent. (Exs. C & D : Peterson
 3   Declaration1115).
 4        Third, the BSTS provided for "Mutual General Releases" (p. 2,1119), which
 5   completely cancelled and novated the Original Contracts.
 6        Fourth, the parties' relationship under the BSTS is not based on and looks
 7   nothing like their relationship under the Development Agreement. To the contrary,
 8   under the BSTS, Descendent assumed absolutely no responsibility for performing
 9   any development work or services after transferring (only) certain discrete, limited
10   items of customer information to Little Orbit. (BSTS ¶ 10).
11        The BSTS was a completely different animal from the terminated
12   Development Agreement. The BSTS simply and objectively was not a continuation
13   of the Development Agreement in whole or in part. There is no objectively logical
14   or accurate reason that Little Orbit could have reasonably expected the meaning of a
15   word not used or defined in the Development Agreement (Revenues) to have the
16   same meaning as the Development Agreement's very different term (Net Sales)
17   when "Revenues" was used in the very different BSTS.4 In addition, the parties
18   simply
        ■ did not base the payment splits
                                    ■     in the BSTS on the Development Agreement.
19   Rather, they were the product of back-and-forth dickering and negotiations.
20   (Peterson Declaration1116).
21        There is no standard definition or set of deductions from royalty income or net
22   sales in game software development contracts. In any event, the contract and deal
23
24   4 Oddly, Little Orbit has argued at length about the meaning of the word "profits"
     and the parties' failure to discuss, "profits." Tellingly, "profits" is not a word that
25
     was ever used in the BSTS nor in the Development Agreement. Like "Net Sales,"
26   "profits" has a very different definition and connotation than revenues, as "profits"
     means profits or income after subtracting costs and operating expenses from
27   "revenues." See Brian A. Garner, Black's Law Dictionary, p. 1463 (11th Ed. 2019)
     ("profit" means "the excess of revenues over expenditures in a business transaction;
28   GAIN)." Once again, Little Orbit and its counsel have confused "Revenues" with
     other, very dissimilar words and concepts.
                                                -7-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 12 of 19 Page ID
                                  #:1324



 1   that the parties were negotiating in November of 2020 was not a development
 2   agreement but a settlement agreement — one which left the Defendants with no
 3   obligation to deliver anything nor to provide any further services (other than
 4   delivering a few discrete items of customer data). (BSTS § 10) (Peterson
 5   Declaration ¶ 18).
 6        In short, as judged by the plain language dictionary definition of the words
 7   they chose and used, as properly judged by their objective manifestations of assent
 8   and meaning, and properly disregarding post-hoc subjective statements of Little
 9   Orbit's inaccurate, baseless, purported secret meaning of "Revenues," the parties
10   agreed that Defendants would receive royalties and payments based on a percentage
II   of revenues, meaning gross income from sales and licensing.
12         The excuses given by Little Orbit for not paying are simply and totally
13   without merit. Little Orbit has trotted out one set of purportedly "crucial" missing
14   deliverables after another as its excuse for not paying what it owes to Descendent.
15   It is important to note that Little Orbit did not complain about any of these allegedly
16   missing purported deliverables for almost five (5) months after it was supposed to
17   have started development in November of 2020. (Peterson Declaration ¶ 19).
18         By not starting development for 8 months after the BSTS was signed, (see
19   Matt Scott Declaration ¶ 3), Little Orbit materially breached its good faith best
20   efforts obligations, as an exclusive licensee, to deliver and market the game. See
21   Branley v. Crosby Research Foundation, Inc., 73 Cal. App. 2d 103, 112 (1st Div.
22   Ct. App. 1946), citing Cal. Civ. Code §§ 1655,1656. See also Wolf v. Walt Disney
23   Pictures & Television, 162 Cal. App. 4th 1107, 1120 (2nd Dist. Ct. App. 2008)
24   (covenant to use good faith and best efforts is "routinely implied" when licensor
25   grants exclusive licensing rights in exchange for a percentage of profits or
26   royalties); Vectren Communications Services v. City of Alameda, 2009 U.S. Dist.
27   LEXIS 72811 *13 (N.D. Cal. August 18, 2009); Ekland Marketing Company of
28   California, Inc. v. Lopez, 2007 U.S. Dist. LEXIS 48391 *4 (E.D. Cal. June 5, 2007).

                                              -8-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 13 of 19 Page ID
                                  #:1325



 1   Cf. Cal. Comm. Code §2306(2) (exclusive dealing contracts for the sale of goods
 2   require the buyer "to use best efforts to promote their sales.").
 3         As explained in more detail in the Defendants' recent opposition (Docket No.
 4   91), none of these allegedly missing purported deliverables was either material to
 5   the development process nor due to be delivered by Descendent, and Little Orbit has
 6   never even actually stated that it does not have them. (Peterson Declaration ¶ 19).
 7         The only asset that the Defendants have not previously completely delivered
 8   in response to Little Orbit's improper and illegitimate demands is the writable,
 9   executable copy of the game software archive history. This was lost (except for the
10   read-only files) when Little Orbit stopped paying on the Original Contracts because
11   it was out of money, terminated the Original Contracts and then completely stopped
12   paying. As a result, Little Orbit rendered the Defendants unable to pay the $2, 000
13   per month server maintenance fees to maintain the writable, executable version of
14   the game code history. (Peterson Declaration ¶ 20).
15         The Defendants did make sure to keep and maintain the game code, because
16   the Defendants knew that the game code is all that is necessary to finish the game.
17   (Peterson Declaration1120). In fact, the game code necessary to complete the
18   development process
                 ■       had been delivered to and downloaded by Little Orbit in
19   November of 2018. In fact, Matt Scott of Little Orbit downloaded the entire game
20   software on or about November 20, 2018, with assistance from Descendent, shortly
21   before Little Orbit breached and then terminated the Original Contracts by shorting
22   a due payment. The Skype messages attached to the Peterson Declaration as Exhibit
23   G were generated in connection with Descendent helping Little Orbit to download
24   and acquire the November 2018 game code. The game code automatically updated
25   daily through about February 15, 2019, the time of Little Orbit's wrongful
26   termination. Little Orbit had and needed access to the daily updated game code to
27   build and work on the different API that Little Orbit insisted on, promised to
28   complete and then failed to complete. (Peterson Declaration ¶ 21).

                                               -9-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 14 of 19 Page ID
                                  #:1326



 1         Little Orbit's purported reliance on the storage requirement in Section 3.8 of
 2   the Development Agreement that Little Orbit materially breached, terminated,
 3   novated and displaced is erroneous and misplaced for all of the reasons stated above
 4   on pages 6 to 8 as to why the Original Contracts no longer apply. In addition,
 5   Section 3.8 of the Development Agreement is inapplicable by its express terms.
 6   First, Little Orbit did not provide any "requirements" or directions for off-site
 7   storage as required by Section 3.8. Second, the "final version" of the game was
 8   never delivered due to Little Orbit's breach and wrongful termination of the
 9   Original Contracts. Therefore, the storage requirements and Section 3.8 are
10   inapplicable by their express terms. (Peterson Declaration ¶ 22).
11   III. LITTLE ORBIT IS NOT ENTITLED TO ANY EXTENSIONS OF TIME
12        NOR TO ATTORNEYS' FEES
13        It is shocking and gravely disappointing that Little Orbit apparently admits in
14   Paragraph 3 of Matt Scott's reply declaration that Little Orbit has made virtually no
15   effort to develop the game in the past eight months since the BSTS was signed in
16   November of 2020. This is truly inexcusable given that: (1) the game software is
17   the only asset that was actually needed to complete development of the game; and,
18   (2) Defendants have now established through documentary and testimonial evidence
19   (Ex. G) that Little Orbit has had actual possession of the game software since at
20   least November of 2018. (Peterson Declaration ¶ 23). That by itself is a sufficient
21   basis for denying Little Orbit's request for the court to again extend its deadlines
22   and thereby re-write the BSTS.
23        The court previously found that the BSTS was the "written memorialization"
24   from which Little Orbit's deadlines began to run, and Little Orbit did not object to
25   nor file any exceptions to that finding. It was completely irresponsible for Little
26   Orbit to wait five to eight months after the BSTS was signed to make any effort to
27   develop the game.
28        It is clear from the plain language of the BSTS that Defendants' obligations

                                              -10-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 15 of 19 Page ID
                                  #:1327



 1   were limited to LICENSING the game IP and delivering ONLY a few specified
2    items of customer data. (BSTS Sections 10 and 12). Inclusio unius est exclusio
 3   alterius (the inclusion of one signifies the exclusion of the other). In the settlement
 4   of disputes or litigation, it is common to have IP licenses which are not
 5   accompanied by any obligation by the licensor to deliver the IP to the settling
 6   licensee. There is no implied obligation to deliver the licensed IP to the adverse
 7   party. (Whitticar Declaration14). Because Defendants had no obligation to
 8   DELIVER any game IP, Little Orbit cannot use its improper and illegitimate
 9   demands for made-up IP deliverables as an excuse for its lack of development
10   efforts for the past eight months, for not making the payments due to Descendent,
11   nor to extend its deadlines. (Peterson Declaration1123).
12        Defendants have formally demanded that Little Orbit disclose the status of its
13   development efforts, its financial condition, and the status of its fundraising efforts.
14   (Ex. E). Little Orbit's failure to respond is only further evidence that it has done
15   virtually nothing to finish the game for the past eight months and lacks the funds to
16   complete the game. Mr. Richardson's offer that he "would propose" putting money
17   in escrow on or after the June 23, 2021 payment due date provides zero evidence
18   that Little Orbit actually had or has the money to actually he put into escrow.
19   (Richardson Declaration14). In fact, Little Orbit still has not paid the money it
20   owes Descendent despite acknowledging that it now has as all the necessary game
21   assets.
22        Defendants also noted in their opposition to the motion to set aside, and
23   directly to Mr. Richardson by telephone, that Little Orbit had never actually even
24   stated or testified that it had not in fact had possession of or access to any of the
25   allegedly missing game IP assets. Mr. Richardson said that that issue would be
26   addressed in Little Orbit's reply brief. (Whitticar Declaration ¶ 5). It was not. In
27   fact, Little Orbit still has provided no statement or testimony stating that it did not
28   actually have or have access to any of the allegedly missing game IP assets. At this

                                               -11-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 16 of 19 Page ID
                                  #:1328



 1   point, the court should either infer and conclude that Little Orbit actually had access
 2   to the game IP assets, or the court should permit Defendants to depose Matt Scott on
 3   those issues, and on the adequate assurance issues addressed above.
 4        Little Orbit admits that it filed its motion to set aside only two days after (half-
 5   way) conferring with Mr. Whitticar, in violation of Local Rule 7-3. Descendent
 6   provided the development history and art source repository on June 29, 2021. Had
 7   Little Orbit properly met and conferred and waited the required seven days until
 8   June 28, 2021 to file its motion, its motion would have been unnecessary because it
 9   would have been informed that the game history and art source files had been
10   located and were being recovered, all before filing its motion. (Peterson Declaration
11    24). Instead, Little Orbit had such a great need and desire to skip the payment due
12   on June 23, 2021, that it prematurely filed its motion without waiting the required
13   seven days. Mr. Richardson's version of meeting and conferring two days before
14   filing was to merely threaten to file a duplicative motion to set aside without stating
15   what the basis for it would be and without asking whether Defendants would agree
16   to it or could address the undeclared grounds for it. (Whitticar Declaration ¶ 6).
17        Thus, Little Orbit's motion to set aside and/or extend deadlines should be
18   denied as premature and procedurally improper, and Little Orbit certainly should not
19   be awarded any attorneys' fees.
20        If Little Orbit actually has the funds to make first settlement payment, it can
21   make it at any time. However, there is simply no valid excuse for Little Orbit
22   missing the extended second deadline for this payment.
23   IV. STATUS OF NEGOTIATIONS
24        While the Defendants are content with the BSTS, they are always willing to
25   engage in constructive re-negotiations with Little Orbit over the BSTS. The
26   Defendants simply need to get paid first. Also, the Defendants want Little Orbit to
27   engage in reasonable, responsive, meaningful private negotiations, not just more
28   threats and posturing, before again imposing on the Court to re-settle the same case.

                                              -12-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 17 of 19 Page ID
                                  #:1329



 1   (See Ex. B to Richardson Reply Declaration). In fact, the Defendants have offered
2    Little Orbit two potential paths for renegotiating the BSTS. (Id.) However, it is
 3   telling that Little Orbit has not made a single settlement proposal in the four weeks
 4   since it skipped the first settlement payment and moved to set aside the BSTS.
 5   (Whitticar Declaration ¶ 6). This shows that Little Orbit is simply trying to delay
 6   because it is unable and/or unwilling to pay. Little Orbit obviously is not interested
 7   in sincere, meaningful efforts to renegotiate the BSTS, but is merely stalling for
 8   time.
 9   V.      CONCLUSION
10           In short, Little Orbit admits that it has all of the assets necessary to complete
11   the game, but it still has not made any of the settlement payments due to
12   Descendent. Therefore, Descendent requests the Court to order Little Orbit to pay
13   Descendent the funds that should have been paid within 120 days (or at least within
14   the first thirty days) after the BSTS was signed, to pay the Defendants, percent of
15   the first $          in revenues or gross income, and to pay the Defendants $7,500 in
16   attorneys' fees and litigation expenses incurred in enforcing the BSTS. (Whitticar
17   Declaration1 9).
18                                              ■
             In addition, due to Little Orbit's prior     ■ ayment history, breaching of the
                                                      had p
19   BSTS, and poor credit report, Little Orbit should be required to provide the
20   Defendants with the previously requested proof of funds, bank and financial
21   statements, development status disclosure and fund-raising status disclosure, all as
22   adequate assurance of due performance. Coker Equipment Co., v. Witting, 366 Fed.
23   Appx. 727, 732 2010 U.S. App. LEXIS 2984 **4-6 (9th Cir. 2010) (the defendant
24   "breached the contract by failing to provide adequate assurance of due
25   performance"); Price v. U.S. Monolithics, LLC, 2005 U.S. Dist. LEXIS 53065 **1-
26   8 (S.D. Cal. 2005) (party may demand adequate assurance of due performance
27   under Restatement (Second) of Contracts § 251); Restatement (Second) of Contracts
28   § 251.

                                                 -13-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 18 of 19 Page ID
                                  #:1330



 1   Dated: July 21, 2021             Respectfully su mitted,
 2
                                      By:
 3                                          Counsel
 4
                                      Nada. L Shamonki (SRN 205359)
 5                                    MINTZ LEVIN COHN FERRIS GLOVSKY
 6                                    AND POPEO P.C.
                                      2029 Century Park East, Suite 3100
 7                                    Los Angeles, CA 90067
 8                                    Telephone: (310) 586-3200
                                      Facsimile: (310) 586-3202
 9                                    Email: nshamonki@mintz.com
10
                                      Michael C. Whitticar (admitted pro hac vice)
11                                    NOVA IP Law, PLLC
12                                    7420 Heritage Village Plaza, Suite 101
                                      Gainesville, VA 20155
13                                    Tel: 571-386-2980
14                                    Fax: 855-295-0740
                                      E-mail: mikew@novaiplaw.com
15
16                                    Counselfor Defendants

17
18
19
20
21
22
23
24
25
26
27
28

                                         -14-
 Case 8:20-cv-00089-DOC-JDE Document 96-1 Filed 07/21/21 Page 19 of 19 Page ID
                                  #:1331



 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On July 21, 2021, I filed a copy of the following document(s):
 6   [REDACTED] MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF DEFENDANTS' SECOND MOTION TO ENFORCE THE
 7   BINDING SETTLEMENT TERMS SHEET, FOR A MONEY JUDGMENT,
     AND FOR AN AWARD OF ATTORNEYS' FEES
 8
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 9   will send notification of such filing to the following:
10
       • Leo Edward Lundberg , Jr
11
          leo.law.55@gmail.com
12
       • Michael Danton Richardson
13
          mdantonrichardson@yahoo.corn
14
15
           Executed on July 21, 2021, at Los Angeles, California. I hereby certify that I
16
     am employed in the office of a member of the Bar of this Court at whose direction
17
     the service was made.
18
                                            is/ Diane Hashimoto
19                                              Diane Hashimoto
20
21
22
23
24
25
26
27
28

                                              -1-
